Citation Nr: 0602128	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-23 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952 and from September 1955 to December 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision.  In May 2004, the 
Board remanded for further development and the appeal is now 
before the Board for final appellate determination.  

FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Hypertension did not manifest until 2 decades post-
service discharge and has not been shown to be related to the 
veteran's active duty.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In letters dated in April 2002 and July 2004, the RO informed 
the appellant of the provisions of the VCAA.  More 
specifically, these letters notified the appellant that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to his appeal but that he had to provide 
enough information so that VA could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this appeal.  
Further, VA notified the appellant of his opportunity to 
submit additional evidence to support his appeal, as he was 
told to provide any additional pertinent evidence or 
information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in August 2003, as well as a supplemental statement of 
the case (SSOC) in May 2005, in which the appellant and his 
representative were advised of all the pertinent laws and 
regulations regarding his claim.  The Board, therefore, 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the appellant's claim, 
and that the SOC and SSOC issued by the RO clarified what 
evidence would be required to establish entitlement to the 
benefits sought.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the August 2003 SOC 
contained the pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the letters notifying him of the VCAA may not 
have technically informed the appellant of each element of 
the VCAA, the appellant was nonetheless properly notified of 
all the provisions of the VCAA by the August 2003 SOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
July 2004 letter was subsequent to the March 2003 rating 
decision, the claimant has not been prejudiced by the timing 
of the notice.  The content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), regarding VA's duty to notify.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
claimant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

The record reflects that the RO requested the veteran's 
service medical records from the National Personnel Records 
Center (NPRC).  In April 2002 and July 2004, NPRC advised VA 
that the veteran's service records were not on file and that 
records may have been destroyed in a fire and could not be 
reconstructed.  Also although the Surgeon General's Office 
was able to produce a record of treatment, it was not related 
to the veteran's claim for hypertension.  The Board finds 
that additional efforts to obtain the veteran's service 
records would be futile, and as such, the Board finds that VA 
has fulfilled its duty to assist in obtaining such records.  
Additionally, VA outpatient records and private medical 
records have been obtained, and there is no contention that 
additional relevant records have not been obtained.  The 
veteran has not indicated that he has any additional evidence 
to submit.  Therefore, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309. 

VA medical records and private medical records demonstrate 
that the veteran currently has hypertension.  He has a 
history of treatment for the disability.  

As previously mentioned, the veteran's service medical 
records were unavailable for review.  Requests to obtain the 
veteran's relevant service medical records were unsuccessful.  
In reports dated in April 2002 and July 2004, NPRC reported 
that the veteran's records were fire- related and his records 
could not be reconstructed.  

Upon review of the evidence, the Board finds service 
connection for hypertension is unwarranted.  Although the 
veteran currently has hypertension and his service medical 
records were unavailable for review, the evidence 
nevertheless demonstrates that service connection is 
inappropriate in this case.  There is no evidence that the 
veteran had the disability within one year of service 
discharge and the earliest relevant medical records are dated 
in the 1980's.  Treatment over 20 years post-service does not 
demonstrate that the veteran's hypertension is related to 
service.  In fact clinical history reported when hypertension 
was first diagnosed did not date the disease back to service.  
The Board notes that the veteran indicated in his August 2003 
substantive appeal that he received treatment for 
hypertension beginning approximately two months after service 
discharge.  However, there are no records which document this 
treatment even after the Board remanded the matter in May 
2004 for additional development, to include a search for such 
records.  Therefore, service connection for hypertension is 
denied.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for two decades following service.  Thus, while there is a 
current diagnosis of hypertension, there is no true 
indication that the disability is associated with service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Although 
service medical records were unavailable for review, the lack 
of diagnosis of the claimed disability until many years post-
service indicates any opinion relating pertinent disability 
to service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).

To the extent that the veteran himself has claimed 
hypertension is related to service, as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's hypertension was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to service connection for hypertension is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


